                                                                              FILED
                                                                       U.S.DlSTRiCT COURT
                                                                           AUGUSTA DIV.

                       IN THE UNITED STATES DISTRICT COURT2Q                   j    PH M 0 I

                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                     CLERK.
                                                                          SO.D!^. 0> GA.
                                    DUBLIN DIVISION


MARTIZ DEVARIO TILLER,

               Plaintiff,

       V.                                                CV 319-066


AUGUSTA UNIVERSITY MEDICAL
CENTER; OFFICE OF HEALTH
SERVICES UTILIZATION
MANAGEMENT,Georgia Department of
Corrections; MRS. LEMON; MS. YAWN;
TIMOTHY C. WARD; and MS. VICKS,

               Defendants.



                                         ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed. (Doc.

no. 13.)    Although nothing in Plaintiffs objections undermines the Magistrate Judge's

recommendations, the Court will briefly address some of his arguments.

      The Court recommended dismissal of Plaintiffs claims against Defendants Yawn,

Ward, and Vicks for failure to allege any facts that associate the defendants with a purported

constitutional violation. (See doc. no. II, p. 4.) In his objections. Plaintiff now alleges

Defendants Yawn and Vicks were deliberately indifferent to his serious medical need

because of their "lack of concern to ensure [his] complaint was processed in accordance with

procedural policy." (Doc. no. 13, p. 2.) It is impossible to discern the nature of the
complaint to which Plaintiff refers. Nor does Plaintiff provide any information concerning

the date of his complaint, to whom it was sent, the response, and each Defendant's role in

that response, if any. Plaintiff also alleges Defendant Ward was deliberately indifferent to

his serious medical need through his capacity as "head of all medical contracts," but he offers

no facts in support of this vague and conclusory allegation. (Id.)

       Finally, Plaintiff alleges Dr. Lemon was deliberately indifferent to his serious medical

need "out of his failure to access a follow up examination when [Plaintiff] brought the post

extraction complaint to the attention ofthe medical staff at the outset ofthe problem." (Id at

3.) The only complaint allegation against Dr. Lemon is that he performed the initial tooth

extraction and left a fragment of the tooth in Plaintiffs gum. (Doc. no. 10, p. 5.) There is no

allegation Dr. Lemon was the recipient of any post-extraction complaint Plaintiff sent to the

"medical staff," or an allegation Dr. Lemon was the person who denied his requests for an

appointment. Instead, Plaintiff alleges the dental department conducted an x-ray of his

mouth, determined the problem was a piece of tooth that remained after the extraction, and

prescribed antibiotics. (Id.) While he believes the proper course of treatment is removal of

the tooth fragment that remains, there is no allegation Dr. Lemon decided the course of

treatment, and an inmate's mere disagreement with the prescribed course of treatment does

not constitute deliberate indifference. See Smith v. Fla. Dep't of Corn. 375 F. App'x 905,

910 (11th Cir. 2010)(explaining a mere difference of opinion between an inmate and prison

medical officials over a diagnosis or course of treatment does not support a claim of

deliberate indifference).
       Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report

and Recommendation of the Magistrate Judge as its opinion, DISMISSES Plaintiffs

amended complaint for failure to   claim, and CLOSES this civil action.

      SO ORDERED this /A^aay of April, yd'lO, at Augusta, Geps


                                     UNITED STATES/DISTRICT JUDGE
